Citation Nr: 1759399	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-12 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gynecological disability, to include endometriosis; and if so, whether the reopened claim should be granted. 

2. Entitlement to service connection for chronic fatigue syndrome.

3. Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder (MDD).

4. Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the case was subsequently transferred to the VA RO in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for a gynecological disability, chronic fatigue syndrome, a gastrointestinal disability, and a psychiatric disability are REMANDED to the Agency of Original Jurisdiction (AOJ). 





FINDINGS OF FACT

1. An unappealed August 2005 decision denied reopening the claim of entitlement to service connection for a gynecological condition (claimed as irregular menstrual cycles).

2. The evidence associated with the record subsequent to the August 2005 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a gynecological disability.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a gynecological disability.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A September 1995 decision denied entitlement to service connection for a gynecological condition on the basis that the claim was not well grounded.  The Veteran did not appeal that decision.  An August 2005 decision denied reopening the claim of entitlement to service connection for a gynecological disability, based on a finding that new and material evidence had not been submitted.  The Veteran did not appeal that decision.

The pertinent evidence that has been received since the August 2005 decision includes VA and private treatment records which show that the Veteran was diagnosed with endometriosis and subsequently underwent a total hysterectomy as a result; and, statements from the Veteran in which she reported that the symptoms of her endometriosis, including heavy and irregular menstrual cycles, and abdominal pain began in service, but that she was never diagnosed because the definitive test for diagnosis was not made available.

The Board finds that the Veteran's statements and the medical records showing a current diagnosis of endometriosis are new and material.  The Board notes that they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a gynecological disability, to include endometriosis is warranted.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a gynecological disability is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

With regard to her claim of entitlement to service connection for a gynecological disability, the Veteran has reported that she first began to experience symptoms of endometriosis while she was in active service.  She reported that prior to service, she had regular and light menstrual cycles, but that following her entrance into service, she began to experience irregular and heavy bleeding and significant abdominal pain during menstruation.  The Veteran reported that she was offered a variety of different birth control pills as a way to treat her symptoms while she was in active service, but proactive steps to diagnosis any present gynecological disability were not made while she was in active service.  The Veteran reported that she began seeking treatment for her gynecological issues nearly immediately upon her separation from active service and was eventually diagnosed with endometriosis.  After more conservative treatment measures failed to resolve her symptoms, the Veteran ultimately underwent a total hysterectomy as a result of her endometriosis.  

In light of the Veteran's reports that her symptoms of endometriosis first began in service, the subsequent post-service diagnosis and treatment for such, and the Veteran's report that her symptoms in service continued until she underwent a total hysterectomy; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of her gynecological disabilities, to specifically include endometriosis, status post total hysterectomy.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has asserted that her chronic fatigue syndrome, gastrointestinal disability, and psychiatric disability were caused or aggravated by her gynecological disability.   Therefore, they are inextricably intertwined with the claim of entitlement to service connection for a gynecological disability and cannot be decided until decisions are made with regard to that issue. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any gynecological disabilities, to specifically include her diagnosis of endometriosis status post hysterectomy.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that the Veteran has a gynecological disability, to specifically include endometriosis status post hysterectomy, that had its onset during active service or is otherwise related to active service.  In forming the opinion, the examiner is to presume that the Veteran is a reliable historian with regard to her report of the onset and unremitting nature of her symptoms.  

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




